NUMBER 13-18-00225-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARIO VARGAS,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                                           ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
      This cause is before the Court on the reporter’s fourth request for an extension of

time to file the record. The reporter’s record in this matter was originally due on May 19,

2018. The reporter has previously requested and received three extensions of time to

file the record. This Court granted the reporter until January 14, 2019 to file the record.

The reporter was notified that no further extensions would be granted absent exigent
circumstances. Instead of filing the record, the reporter has filed a fourth extension

requesting until January 21, 2019 to file the record. The extension request does not

specify why she has been unable to file the record.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.

       Reporter, Esther Natividad, is hereby ORDERED to file the reporter’s record in this

Court no later than February 4, 2019. No further motions for extension of time will be

entertained by the Court.     If the reporter fails to file the record within the foregoing

specified period of time, the Court will act appropriately to avoid further delay and to

preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of January, 2019.




                                              2